DETAILED ACTION
This is a first action on the merits. Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement dated 3/1/2021 is being considered by the examiner. Examiner notes that the foreign patents and non-patent literature cited in Applicant’s IDS are included in the prosecution history of the parent case, U.S. Application number 16/151704.

Claim Objections
Claims 5-6 are objected to because of the following informalities:  “last one of the directions” should be introduced as “a last one of the directions” in line 3.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the position calculated as the first positioning information” should be introduced as “a .  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “calculate the position as the first positioning information” should be introduced as “calculate a .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first calculator”, “a second calculator”, and “a third calculator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the first, second, and third calculators are interpreted as “electronic/electric parts, programs, and the like” in accordance with [0026] of Applicant’s disclosure; and/or “a calculation setting circuit” in accordance with claim 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, the claim recites “wherein the output circuit outputs, just before the stopping, last one of the directions calculated as the third positioning information by the third calculator when the third obtaining circuit obtains the stopping after obtaining the traveling state other than the turning of the vehicle body.” This is indefinite for at least two reasons: 
There is no antecedent basis for “the directions” calculated by the third calculator which renders the term “last of the directions” unclear; and 
The timing of the functions is inconsistent. It is not clear how the output circuit can cause an output “just before the stopping…when the third obtaining circuit obtains the stopping”. 
Regarding claim 6, the claim recites “wherein the output circuit outputs, just before the stopping, last one of the directions calculated as the second positioning information by the second calculator when the third obtaining circuit obtains the stopping after obtaining the turning of the vehicle body.” This is indefinite for at least two reasons: 
There is no antecedent basis for “the directions” calculated by the second calculator which renders the term “last of the directions” unclear; and 
The timing of the functions is inconsistent. It is not clear how the output circuit can cause an output “just before the stopping…when the third obtaining circuit obtains the stopping”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that instant case recites “a hybrid navigation system” in place of the narrower recitation of “a Kalman filter” in the sixth limitation. The narrower “Kalman filter” reads on the broader “hybrid navigation system”.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims. The only difference is that instant case recites “a hybrid navigation system” in place of the narrower recitation of “a Kalman filter” in the sixth limitation. The narrower “Kalman filter” reads on the broader “hybrid navigation system”.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The only difference is that which has already been explained regarding the parent claims.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,884,429 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0261326 A1, to Mizutani et al., discloses a vehicle position detecting device which sets correction information depending on a straight-traveling state of the vehicle and a turning state of the vehicle. “Consequently, when the wheels skid, for example, the configuration corrects the vehicle body speed depending on a straight-traveling state and a turning state to calculate the position of the vehicle, thereby accurately calculating the position of the vehicle.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662